                        Case 1:19-mj-09405-UA Document 7 Filed 12/06/19 Page 1 of 2
.,   ---:
                                                                                                    - --   • - 11,




            UNI+ED STATES DISTRICT COURT
               I
            SOUTHERN DISTRICT OF NEW YORK                                                     0 ORIGINAL
             -------------------------------------------------------X
             UN/ITED STATES OF AMERICA
                                                                                      Affirmation in Support of
                                       V.                                 Application for Order of Continuance

             JOA.O CORCINO,                                                                       19 Mag. 9405

                                                Defendant.
             --- ,---------------------------------------------------X

            Statk of New York                                    )
            County of New York                                   : ss.:
            Sou~hern District of New York                        )

                    Daniel G. Nessim, pursuant to Title 28, United States Code, Section 1746, hereby declares

            under penalty of perjury:

                    1. I am an Assistant United States Attorney in the Office of Geoffrey Berman, United States

            Attbrney for the Southern District of New York. I submit this affirmation in support of an

            apqlication for an order of continuance of the time within which an indictment or information

            would otherwise have to be filed, pursuant to 18 U.S.C. §3161(h)(7)(A).

                    2. The defendant was arrested on or about October 7, 2019, and he was charged in a

            co~ plaint dated October 8, 2019, with violations of Title 21 , United States Code, Section 846, the

            defendant was presented in this district before Magistrate Judge Ona T. Wang. The defendant was

            represented by Patrick Joyce, Esq., and bail conditions were set.

                    3. Under the Speedy Trial Act the Government initially had until November 7, 2019, within

            which to file an indictment or information. On November 7, 2019, the Honorable Gabriel W.

            Gorenstein, Chief United States Magistrate Judge for the Southern District of New York extended

            the time in which the Government was required to file an indictment or information to December

            7, 2019.
                Case 1:19-mj-09405-UA Document 7 Filed 12/06/19 Page 2 of 2
,·                                                                                                '-- .




              4. Defense counsel and I have had discussions regarding a possible disposition of this case,

     as recently as December 6, 2019. The negotiations have not been completed and we plan to

     conlinue our discussions, but do not anticipate a resolution before the deadline under the Speedy

     Trial Act expires on December 7, 2019.

              5. Therefore, the Government is requesting a 6-day continuance until December 13, 2019,

     to continue the foregoing discussions and reach a disposition of this matter. On December 6, 2019,

     I pJrsonally spoke to and assistant to defense counsel who relayed that defense counsel specifically

     coJ sented to this request.

              6. For the reasons stated above, the ends of justice served by the granting of the requested

     coritinuance outweigh the best interests of the public and defendant in a speedy trial.
        I
     Dated:          New York, New York
                     December 6, 2019



                                                    ~/}A..---
                                                    Daniel G. Nessim
                                                    Assistant United States Attorney
                                                    (212) 637-2486




                                                       2
